Citation Nr: 0207929	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  94-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left leg and foot.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from May 1956 to September 
1957.

This appeal arises from a February 1994 rating decision of 
the Cleveland, Ohio Regional Office (RO), which denied 
entitlement to service connection for residuals of a left leg 
and foot injury.  By decision of the Board in February 1997, 
service connection for residuals of an injury to the left leg 
and foot was denied.  

The Board's decision was appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  The Secretary 
filed a joint motion to vacate the Board's decision and to 
remand the case to the Board for readjudication.  The case 
was returned to the Board pursuant to an April 1998 order of 
the Court wherein the Secretary's motion was granted and the 
Board's February 1997 decision was vacated.  The case was 
remanded from the Board to the RO in November 1998 for 
additional development of the evidence.  


FINDING OF FACT

The veteran does not have a disability of the left leg and 
foot that is attributable to military service.


CONCLUSION OF LAW

A left leg and foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION


VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements of the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the rating actions, statement of the case and supplemental 
statements of the case of the evidence needed to substantiate 
his claim.  The Board finds that the information provided to 
the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence needed to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Extensive 
actions have been undertaken to develop the evidence in this 
case as fully and satisfactorily as possible.  The RO, by 
letter, requested records from the New Orleans and Biloxi VA 
medical centers, the Columbus VA outpatient clinic, Central 
Ohio Foot Care (Step Lively Foot and Ankle Center), St. 
Anthony Hospital, Doctors West Hospital, and Dr. Moore.  All 
available records from these sources were obtained.  The New 
Orleans and Biloxi VA medical centers indicated that there 
were no records for the veteran.  The veteran was sent a 
letter in December 2001 which detailed the particulars of the 
new law under the VCAA.  He was afforded a VA orthopedic 
examination in June 2000 to include a medical nexus opinion.  
The veteran also testified at a personal hearing at the RO.  
In addition, another point of development must be mentioned.  
There has been some suggestion from the claimant that his 
service medical records are incomplete.  While it is true 
that the National Personnel Records Center (NPRC) indicated 
in January 1994 that there were no records on file for the 
veteran, it must be acknowledged that the veteran had 
advocated a claim for service connection benefits in the late 
1950s.  At that time, service medical records were obtained 
from the NPRC.  A review of those records strongly supports 
the conclusion that all of the veteran's service medical 
records are a part of the record.  For example, the entrance 
and separation physical examinations as well as clinical 
treatment records are included in the claims folder.  In 
short, VA has exhaustively fulfilled the duty to assist the 
veteran by obtaining all available records in support of the 
instant claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The veteran filed a claim of service connection for flat feet 
in October 1957.

A December 1957 statement from a service comrade indicates 
that the veteran's feet were in bad condition.  

Service medical records were received in March 1958.  On the 
May 1956 enlistment examination, the lower extremities and 
feet were clinically evaluated as normal.  

X-rays of the left knee in September 1956 were negative. 

In November 1956, the veteran complained of protracted foot 
pain.  He had some pes planus.  It was questioned if this was 
the cause of the pain.  The impression was painful feet, 
possible pes planus.  

In December 1956, pain of both feet of several months' 
duration was reported.  Pain was mostly localized to the 
metatarsal region.  Examination showed moderate secondary 
degree pes planus; otherwise there was no significant 
abnormality.  X-rays of the feet revealed no evidence of bone 
or joint pathology.  A physical profile for pes planus was 
issued.  The veteran was not to engage in prolonged standing 
or walking.

It was noted in February 1957 that the veteran continued to 
have sore feet.  There was moderate shortening of the heel 
cords.  A strict L-3 profile for 2 months was ordered.  Later 
in February, complaints about the feet continued.  Arch 
supports had not helped.  

In March 1957, the same complaint was noted.  In May 1957, 
the veteran again complained about his feet.  Examination 
revealed athlete's foot.  

In June 1957, continuing terrible pain of the heel was 
reported.  The veteran failed to show for a medical 
appointment in July 1957.  Several days later he was brought 
to the outpatient clinic after passing out in his unit.  The 
veteran responded slowly.  He was a rather tearful and 
helpless individual who should be considered for 
administrative separation. 

On the September 1957 separation examination, the lower 
extremities were normal on examination.  Examination of the 
feet revealed second degree pes planus.  All other disability 
was denied.  Medical history reported by the veteran included 
foot trouble.  He also indicated that he would advance a 
claim for his feet.  

In April 1958, the veteran filed a service connection claim 
for his feet which were injured during service. 

Additional service medical records were received in May 1958.  

In September 1956, the veteran was seen in a comatose 
condition.  He had shown considerable fear of heights.  He 
had been so frightened that he was fitted with special belts.  
He slipped against a pole injuring his chest and right knee.  
The diagnosis was an acute moderate conversion reaction in an 
essentially passive-dependent personality

On VA examination in June 1958, the veteran complained that 
his feet hurt and stayed sore a lot.  There was no limitation 
of motion of the knees or ankles and no complaints relative 
to these areas.  The diagnoses were pes planus not found and 
trichophytosis pedis.  X-rays of the hips were negative.  X-
rays of the feet showed no evidence of pes planus.  

On VA neurospsychiatric examination in June 1958, the veteran 
complained about both of his feet.  He did not know what was 
wrong.  His feet stayed sore and swelled up at times.  The 
feet swelled up during service and never got any better 
thereafter.  On neurological examination, there was no 
musculature atrophy or sensory disturbance.  The diagnosis 
was anxiety reaction.

By rating decision in August 1958, service connection was 
denied for anxiety reaction, trichophytosis pedis and pes 
planus.  Disability of the left leg and foot was not 
addressed in this rating decision.  

A statement from Dr. Weiner in November 1980 indicates that 
the veteran had been treated for plantar faciitis. 

In November 1993, the veteran filed a claim of service 
connection for foot and leg injury.  He described an injury 
when an ammo trailer was being hooked up to a jeep and fell 
injuring his left foot and leg. 

A January 1994 response from the National Personnel Records 
Center (NPRC) indicates that there were no medical records, 
fire related service.  

By rating decision in February 1994, service connection for 
left leg and foot disability was denied as there was no 
evidence that the veteran had incurred such an injury in 
service.  

The veteran testified at the RO in September 1994 that he 
injured his left foot and leg in service in an accident 
loading an ammo trailer onto a truck; that he was treated and 
placed on temporary restricted duty; that he has had 
continuous problems thereafter; that after service he 
received treatment at the VA hospitals in Biloxi, Jackson and 
New Orleans; and that he suffers from swelling of the knee 
and ankle. 

VA outpatient records from December 1993 refer to a left knee 
injury in the 1950s.  The veteran complained of left lower 
leg pain.  

A letter from the New Orleans VA medical center in July 1999 
indicated that there were no medical records at that facility 
for the veteran.

The veteran was seen for left heel pain in February 1989.  
Talar x-rays were negative.  In October 1989, the veteran was 
treated for heel spur syndrome of the left foot.  In June 
1990, left lateral ankle and bottom of the heel treatment was 
noted to include stretches.  Left leg pain was noted in 
January 1993.  There was pain and numbness of the legs in 
April 1993.  In December 1993, there was pain and stiffness 
of the left leg of 20 years duration.  Left leg pain would 
come and go with most of pain from stress of the Achilles to 
posterior calf.  Sometimes there was pain of the bottom of 
the foot and medial ankle.  A physician indicated that this 
may be due to an old ankle injury.  The Achilles was tender 
sometimes and the left leg was "tired".  In March 1994, the 
veteran complained of pain and numbness of the left leg from 
the knee down.  There was a questionable history of an old 
fracture of the left ankle.  Current x-rays showed no 
evidence of a left ankle fracture.  In April 1994, there was 
pain in the left ankle with walking.  There was no swelling 
or tenderness.  A 1995 outpatient notation shows a history of 
injury to the left lower extremity.  He complained of 
numbness and pain.  The assessment was possible diabetic 
neuropathy.  

On examination in December 1998, the lower extremities were 
thoroughly examined.  There was no abnormality of the skin.  
There was no obvious atrophy, deformity or edema.  Muscular 
tone and strength were intact throughout.  Joint examination 
was unremarkable.  The impression was leg pain but few 
objective findings other than possible neuropathy.  

February 1999 private medical x-rays showed no evidence of 
fracture, dislocation or other bony abnormality.  The 
impression was a negative examination.

On VA fee basis orthopedic examination in June 2000, the 
veteran reported having an injury to his left leg and ankle 
in 1957 soon after basic training.  He reported that some 
type of procedure was performed on the left ankle, but no 
fracture was noted.  The examiner reviewed the claims folder 
and found no documentation of an injury to the left leg, 
ankle and foot.  There was an evaluation on June 25, 1958 
when the veteran complained of soreness and swelling of the 
feet.  The diagnosis was an anxiety reaction.  X-rays of the 
feet were normal.  There was no other documentation of an 
injury to the left leg or of complaints of the left leg.  
After service, the veteran worked for 23 years as a welder.  
In 1984, while welding, an explosion resulted in burns to the 
left side of the veteran's body.  The veteran was no longer 
able to return to regular work and he was considered disabled 
as of that time.  The veteran had been treated conservatively 
at the VA outpatient clinic.  He had complained of pain of 
the left leg and ankle.  Currently, he complained of left leg 
pain radiating into the left ankle and foot.  On examination, 
the veteran exhibited a slow deliberate gait.  There was a 
dime-sized scar on the medial aspect of the left ankle.  
There was no evidence of previous surgical incisions.  There 
was good range of motion of the left ankle.  There were no 
external signs of inflammation.  X-rays of the left tibia, 
ankle and foot were normal.  The diagnosis was chronic left 
leg and ankle strain.  The examiner noted that the veteran 
had complaints of left leg and ankle pain since 1957, but 
there was no documentation in the claims folder of an injury 
to the left leg and ankle.  On the basis of the lack of an 
injury and the lack of any documentation of a condition  of 
the left leg and ankle, it was opined that the residuals of 
the left leg and foot symptoms were not service connected.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 
3.303(a) (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he suffers from left leg and foot 
disability that is the result of an inservice injury.  The 
evidence does not support this claim.  

The service medical records fail to support the veteran's 
assertion that he was treated for disability of the left leg 
and foot following an incident when a trailer was dropped on 
the left lower extremity.  The only treatment notation 
concerning an injury is the September 1956 notation which 
indicates that the veteran slipped against a pole during 
training and hurt his chest and right knee.  Clearly this 
notation of injury is anatomically incorrect for the purposes 
of the current claim. 

Service treatment notations in November and December 1956 and 
February, March and June 1957 show that the veteran 
complained of foot pain.  At the times of treatment, 
assessments included flat feet and moderate shortening of the 
heel cords.  At no time did the veteran ever mention an 
injury to the left leg and foot due to a trailer accident.  
X-rays of the feet in December 1956 revealed no evidence of 
disability.  Furthermore, on the September 1957 separation 
examination, the lower extremities were normal.  Flat feet 
were reported, but there was no mention of any residual 
disability from an injury of the left leg and foot.  
Immediately following service the veteran filed a claim for 
flat feet.  A service comrade statement from December 1957 
generically refers to the fact that the veteran's feet were 
in bad condition.  This statement is of no probative value to 
the veteran's claim.  

The post service evidence shows continuing complaints of foot 
pain.  VA examinations in June 1958 failed to reveal a 
pathological basis for foot pain.  Numerous VA outpatient 
treatment records from the 1980s and after show complaints of 
foot and heel pain and numbness and stiffness of the left 
leg.  Some of these notations include references to an injury 
to the left leg and foot during service; however, such 
evidence lacks probative value as it is merely a recitation 
of the veteran's self-reported and unsubstantiated history of 
an injury to the left foot and leg in service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 
229 (1993).  

The medical evidence culminates with the June 2000 report of 
VA orthopedic examination.  Once again the veteran reported 
an unsubstantiated history of an injury to the left leg and 
foot during service.  Following a review of the claims 
folder, the examiner noted that there was no documentation of 
an injury to left leg and foot.  It was noted that the 
veteran worked for 23 years after service as a welder until 
he was injured on the job in 1984.  This injury rendered the 
veteran disabled.  The examiner also noted that there was no 
evidence on examination of previous surgical incisions of the 
left leg and foot.  X-rays of the left tibia, ankle and foot 
were normal.  The diagnosis was chronic left leg and ankle 
strain.  On the basis of the lack of evidence of an injury 
and the lack of any documentation of a condition of the left 
leg and foot, the examiner opined that residuals of left leg 
and foot symptoms were not service connected.  This medical 
opinion is in concert with the holding in Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), where the Court determined 
that pain alone, without a diagnosed or identifiable 
underlying condition, does not in and of itself constitute a 
disability for which service connection may be granted.  

In short, there is no current medical evidence or opinion of 
record which would establish the presence of a disability of 
the left leg and foot which is in any way connected to the 
veteran's military service.  

The only evidence that would support the veteran's claim that 
he currently suffers from residual disability of the left leg 
and foot that is related to service is found in his 
statements and testimony; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the preponderance of the 
evidence is against the veteran's claim of service connection 
for left leg and foot disability.



ORDER

Entitlement to service connection for residuals of an injury 
to the left leg and foot is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

